Exhibit 23.1 Registered with the Public Company Accounting Oversight Board CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Profire Energy, Inc. As independent registered public accountants, we hereby consent to the use of our report dated July 1, 2013, with respect to the financial statements of Profire Energy, Inc., in its registration statement on Form S-1.We also consent to the reference of our firm under the caption “Experts" in the registration statement. /s/ Sadler, Gibb & Associates, LLC Salt Lake City, UT May 30, 2014
